UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1820


In Re:   NICHOLAS JAMES QUEEN,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (1:93-cr-00366-WMN-1)


Submitted:   November 14, 2016              Decided:   November 16, 2016


Before WILKINSON, MOTZ, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Nicholas James Queen, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Nicholas       James       Queen   petitions      for    a    writ    of       mandamus,

seeking an order precluding the district court from exercising

jurisdiction in a criminal matter and canceling all orders and

judgments against him.            We deny the petition.

     Mandamus       is      a    drastic     remedy      to        be   used        only   in

extraordinary circumstances.               Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d
509, 516-17 (4th Cir. 2003).                     Further, mandamus is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.3d 135, 138 (4th Cir.

1988).

     Queen    has    failed       to    demonstrate      entitlement           to    mandamus

relief.      Accordingly,         although       we   grant   leave       to    proceed    in

forma pauperis, we deny the petition for a writ of mandamus.                               We

dispense     with    oral        argument    because         the    facts       and    legal

contentions are adequately presented in the material before the

court and argument would not aid the decisional process.



                                                                        PETITION DENIED




                                             2